Exhibit 10.22

GP SERVICES AGREEMENT

This GP Services Agreement (this “Agreement”) is entered into as of the 29th day
of November, 2011, by and among CVR Partners, LP, a Delaware limited partnership
(“MLP”), CVR GP, LLC, a Delaware limited liability company (“GP”), and CVR
Energy, Inc., a Delaware corporation (“CVR”, and collectively with MLP and GP,
the “Parties” and each, a “Party”).

RECITALS

CVR desires to engage GP, in its capacity as the general partner of MLP, to
provide certain services necessary to operate the business conducted by CVR and
its subsidiaries (the “GP Services Recipients”), and GP is willing to undertake
such engagement, subject to the terms and conditions of this Agreement.

MLP, GP (for itself and in its capacity as the general partner of MLP), and CVR
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Terms. The following defined terms will have the meanings given
below:

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, through the ownership of voting securities, by contract or
otherwise (provided that, solely for purposes of this Agreement, the GP Services
Recipients shall not be deemed Affiliates of GP, MLP and MLP’s subsidiaries).

“Bankrupt” with respect to any Person shall mean such Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Person seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
30 days; or such Person shall take any action to authorize any of the actions
set forth above.

“CVR Representative” means such person as is designated in writing by CVR to
serve in such capacity.

“Default Rate” shall mean an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to 300 basis points over LIBOR.

 

1



--------------------------------------------------------------------------------

“Governmental Approval” shall mean any material consent, authorization,
certificate, permit, right of way grant or approval of any Governmental
Authority that is necessary for the construction, ownership and operation of the
assets used in the business of the GP Services Recipients in accordance with
applicable Laws.

“Governmental Authority” shall mean any court or tribunal in any jurisdiction or
any federal, state, tribal, municipal or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator or arbitral body or any quasi-governmental or private body lawfully
exercising any regulatory or taxing authority.

“GP/MLP Representative” means such person as is designated in writing by GP to
serve in such capacity.

“Laws” shall mean any applicable statute, environmental law, common law, rule,
regulation, judgment, order, ordinance, writ, injunction or decree issued or
promulgated by any Governmental Authority.

“Party” and “Parties” means the parties to this Agreement.

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.

“Personnel Costs” means all compensation costs incurred by an employer in
connection with the employment by such employer of applicable personnel,
including all payroll and benefits but excluding (i) any Share-Based
Compensation and (ii) severance costs.

“GP Services” shall consist of those services performed for the GP Services
Recipients as described on Exhibit 1 hereto.

“GP Services Recipients” has the meaning set forth in the Recitals hereinabove.

“Share-Based Compensation” means any compensation accruing or payable under any
incentive or other compensation plan or program of an employer based upon
changes in the equity value of such employer or any of its Affiliates.

“Shared Personnel” means individuals who are employed by GP, MLP or any of their
respective Affiliates and provided on a part-time basis to the GP Services
Recipients in connection with provision of the GP Services.

ARTICLE II

RETENTION OF GP; SCOPE OF SERVICES

Section 2.01 Retention of GP. CVR, on its own behalf and for the benefit of the
GP Services Recipients, hereby engages GP to perform the GP Services and GP
hereby accepts such engagement and agrees to perform the GP Services and to
provide such Shared Personnel necessary to perform the GP Services from time to
time, as mutually agreed upon by the Parties.

 

2



--------------------------------------------------------------------------------

Section 2.02 Scope of GP Services. The GP Services shall be provided in
accordance with (i) applicable material Governmental Approvals and Laws,
(ii) applicable industry standards and (iii) quality standards that, taken as a
whole, are not materially less favorable to the GP Services Recipients compared
to those provided to the GP, MLP and their respective Affiliates.

Section 2.03 Exclusion of GP Services. At any time, GP or CVR may temporarily or
permanently exclude any particular service from the scope of the GP Services
upon 180 days notice.

Section 2.04 Performance of GP Services by Affiliates or Other Persons. The
Parties hereby agree that in discharging its obligations hereunder, GP may
engage any of its Affiliates or other Persons to perform the GP Services (or any
part of the GP Services) on its behalf and that the performance of the GP
Services (or any part of the GP Services) by any such Affiliate or Person shall
be treated as if GP performed such GP Services itself. No such delegation by GP
to Affiliates or other Persons shall relieve GP of its obligations hereunder.

ARTICLE III

PAYMENT AMOUNT

Section 3.01 Payment Amount. CVR shall pay or cause its Affiliates to pay, to GP
(or MLP or their respective Affiliates as GP may direct) the amount of any
direct or indirect expenses incurred by GP, MLP or their respective Affiliates
in connection with the provision of GP Services by GP, MLP or their respective
Affiliates (the “Payment Amount”), in accordance with the guidelines described
below.

(a) Shared Personnel. The Payment Amount will include a prorata share of all
Personnel Costs of Shared Personnel, as determined by GP on a commercially
reasonable basis, based on the percent of total working time that such
respective personnel are engaged in performing any of the GP Services.

(b) Other Costs. Any other costs as reasonably incurred by GP, MLP or their
respective Affiliates in the provision of GP Services will be direct charged as
applicable. For the avoidance of doubt, any of the costs and expenses described
in Section 3.01 that are direct charged to the GP Services Recipients will not
be included in the Payment Amount.

Section 3.02 Payment of Payment Amount. GP shall submit monthly invoices to CVR
for the GP Services, which invoices shall be due and payable net 15 days. CVR
shall pay or cause its Affiliates to pay, to GP in immediately available funds,
the full Payment Amount due under Section 3.01. Past due amounts shall bear
interest at the Default Rate. Allocation percentages referred to in this Article
III will be calculated and determined for calendar year or calendar quarter
periods, as GP may determine, based upon MLP’s annual audited financials, or
quarterly unaudited financials, for the immediately preceding calendar year or
calendar quarter, as applicable.

Section 3.03 Disputed Charges. CVR MAY, WITHIN 90 DAYS AFTER RECEIPT OF A CHARGE
FROM GP, TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE

 

3



--------------------------------------------------------------------------------

GROUND THAT THE SAME WAS NOT A REASONABLE COST INCURRED BY GP, MLP OR THEIR
RESPECTIVE AFFILIATES IN CONNECTION WITH THE GP SERVICES. CVR SHALL NEVERTHELESS
PAY OR CAUSE ITS AFFILIATES TO PAY IN FULL WHEN DUE THE FULL PAYMENT AMOUNT OWED
TO GP. SUCH PAYMENT SHALL NOT BE DEEMED A WAIVER OF THE RIGHT OF THE GP SERVICES
RECIPIENT TO RECOUP ANY CONTESTED PORTION OF ANY AMOUNT SO PAID. HOWEVER, IF THE
AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS
ULTIMATELY DETERMINED NOT TO BE A REASONABLE COST INCURRED BY GP, MLP OR THEIR
RESPECTIVE AFFILIATES IN CONNECTION WITH ITS PROVIDING THE GP SERVICES
HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE MAY BE) SHALL BE REFUNDED
BY GP TO THE GP SERVICES RECIPIENTS TOGETHER WITH INTEREST THEREON AT THE
DEFAULT RATE DURING THE PERIOD FROM THE DATE OF PAYMENT BY THE GP SERVICES
RECIPIENTS TO THE DATE OF REFUND BY GP.

Section 3.04 Employees Providing GP Services. The GP Services Recipients shall
not be obligated to pay directly to Shared Personnel any compensation, salaries,
wages, bonuses, benefits, social security taxes, workers’ compensation
insurance, retirement and insurance benefits, training or other expenses;
provided, however, that if GP, MLP or their respective Affiliates fails to pay
any employee within 30 days of the date such employee’s payment is due:

(a) The GP Services Recipients may (i) pay such employee directly, (ii) employ
such employee directly, or (iii) notify GP and MLP that this Agreement is
terminated and employ such employees directly; and

(b) GP shall reimburse CVR for the amount CVR paid with respect to employee
services for which GP, MLP or their respective Affiliates did not pay any such
employee.

ARTICLE IV

BOOKS, RECORDS AND REPORTING

Section 4.01 Books and Records. GP, MLP and their respective Affiliates and the
GP Services Recipients shall each maintain accurate books and records regarding
the performance of the GP Services and calculation of the Payment Amount, and
shall maintain such books and records for the period required by applicable
accounting practices or law, or five (5) years, whichever is longer.

Section 4.02 Audits. GP, MLP and their respective Affiliates and the GP Services
Recipients shall have the right, upon reasonable notice, and at all reasonable
times during usual business hours, to audit, examine and make copies of the
books and records referred to in Section 4.01. Such right may be exercised
through any agent or employee of the Person exercising such right if designated
in writing by such Person or by an independent public accountant, engineer,
attorney or other agent so designated. Each Person exercising such right shall
bear all costs and expenses incurred by it in any inspection, examination or
audit. Each Party shall review and respond in a timely manner to any claims or
inquiries made by the other Party regarding matters revealed by any such
inspection, examination or audit.

 

4



--------------------------------------------------------------------------------

Section 4.03 Reports. GP shall prepare and deliver to CVR any reports provided
for in this Agreement and such other reports as CVR may reasonably request from
time to time regarding the performance of the GP Services.

ARTICLE V

INTELLECTUAL PROPERTY

Section 5.01 Ownership by GP and MLP and License to CVR. Any (i) inventions,
whether patentable or not, developed or invented, or (ii) copyrightable material
(and the intangible rights of copyright therein) developed, by GP or MLP, their
respective Affiliates or their respective employees in connection with the
performance of the GP Services shall be the property of GP or MLP, as the case
may be; provided, however, that GP or MLP, as the case may be, hereby grants,
and agrees to cause their respective Affiliates to grant, to CVR an irrevocable,
royalty-free, non-exclusive and non-transferable (without the prior written
consent of GP or MLP) right and license to use such inventions or material; and
further provided, however, that CVR shall only be granted such a right and
license to the extent such grant does not conflict with, or result in a breach,
default, or violation of a right or license to use such inventions or material
granted to GP or MLP, as the case may be, by any Person other than an Affiliate
of GP or MLP. Notwithstanding the foregoing, GP or MLP, as the case may be,
will, and will cause their respective Affiliates to, use all commercially
reasonable efforts to grant such right and license to CVR.

Section 5.02 License to GP, MLP and their Affiliates. CVR hereby grants, and
will cause its Affiliates to grant, to GP, MLP and their respective Affiliates
an irrevocable, royalty-free, non-exclusive and non-transferable right and
license to use, during the term of this Agreement, any intellectual property
provided by CVR or its Affiliates to GP, MLP or their respective Affiliates, but
only to the extent such use is necessary for the performance of the GP Services.
GP and MLP agree that GP, MLP and their respective Affiliates will utilize such
intellectual property solely in connection with the performance of the GP
Services.

ARTICLE VI

TERMINATION

Section 6.01 Termination By CVR.

(a) Upon the occurrence of any of the following events, CVR may terminate this
Agreement by giving written notice of such termination to GP and MLP:

(i) GP or MLP becomes Bankrupt; or

(ii) GP or MLP dissolves and commences liquidation or winding-up.

 

5



--------------------------------------------------------------------------------

Any termination under this Section 6.01(a) shall become effective immediately
upon delivery of the notice first described in this Section 6.01(a), or such
later time (not to exceed the first anniversary of the delivery of such notice)
as may be specified by CVR.

(b) CVR may terminate this Agreement at any time by giving notice of such
termination to GP and MLP. Any termination under this Section 6.01(b) shall
become effective 180 days after delivery of such notice, or such later time (not
to exceed the first anniversary of the delivery of such notice) as may be
specified by CVR.

Section 6.02 Termination By GP. GP may terminate this Agreement at any time by
giving notice of such termination to CVR. Any termination under this
Section 6.02 shall become effective 180 days after delivery of such notice, or
such later time (not to exceed the first anniversary of the delivery of such
notice) as may be specified by GP.

Section 6.03 Effect of Termination. If this Agreement is terminated in
accordance with Section 6.01 or Section 6.02, all rights and obligations under
this Agreement shall cease except for (a) obligations that expressly survive
termination of this Agreement; (b) liabilities and obligations that have accrued
prior to such termination, including the obligation to pay any amounts that have
become due and payable prior to such termination, and (c) the obligation to pay
any portion of any Payment Amount that has accrued prior to such termination,
even if such portion has not become due and payable at that time.

Section 6.04 Transition of GP Services. During the period of 180 days following
the delivery of any notice of termination delivered in accordance with
Section 6.01(b) or 6.02, in addition to the GP Services, GP and MLP will, and
will cause their respective Affiliates to, provide to CVR such additional
services as may be reasonably requested by CVR to assist the GP Services
Recipients in effecting a transition of the responsibility for providing the GP
Services.

Section 6.05 Survival. The provisions of this Article VI and Sections 3.03,
4.01, 4.02, 5.01, 8.01, 8.02, 8.03 and Articles IX and X will survive and
continue in full force and effect notwithstanding the termination of this
Agreement.

ARTICLE VII

ADDITIONAL REPRESENTATIONS AND WARRANTIES

Section 7.01 Representations and Warranties of CVR. CVR hereby represents,
warrants and covenants to the other Parties that as of the date hereof:

(a) CVR is duly organized, validly existing, and in good standing under the laws
of the State of Delaware; and CVR has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder

(b) CVR has duly executed and delivered this Agreement, and this Agreement
constitutes the legal, valid and binding obligation of each such Person,
enforceable against it in accordance with its terms (except as may be limited by
bankruptcy, insolvency or similar laws of general application and by the effect
of general principles of equity, regardless of whether considered at law or in
equity); and

 

6



--------------------------------------------------------------------------------

(c) The authorization, execution, delivery, and performance of this Agreement by
CVR does not and will not (i) conflict with, or result in a breach, default or
violation of, (A) the amended and restated certificate of incorporation of CVR,
(B) any contract or agreement to which such Person is a party or is otherwise
subject, or (C) any law, order, judgment, decree, writ, injunction or arbitral
award to which such Person is subject; or (ii) require any consent, approval or
authorization from, filing or registration with, or notice to, any Governmental
Authority or other Person, unless such requirement has already been satisfied,
except, in the case of clauses (i)(B) and (i)(C), for such conflicts, breaches,
defaults or violations that would not have a material adverse effect on CVR or
on its ability to perform its obligations hereunder, and except, in the case of
clause (ii), for such consents, approvals, authorizations, filings,
registrations or notices, the failure of which to obtain or make would not have
a material adverse effect on CVR or on its ability to perform its obligations
hereunder.

Section 7.02 Representations and Warranties of GP and MLP. Each of GP and MLP
hereby represents, warrants and covenants to the other Parties that as of the
date hereof:

(a) Each of GP and MLP is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation; each of GP and MLP is duly
qualified and in good standing in the States required in order to perform the GP
Services except where failure to be so qualified or in good standing could not
reasonably be expected to have a material adverse impact on CVR; and each of GP
and MLP has full power and authority to execute and deliver this Agreement and
to perform their obligations hereunder;

(b) Each of GP and MLP has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of each such
Person enforceable against it in accordance with its terms (except as may be
limited by bankruptcy, insolvency or similar laws of general application and by
the effect of general principles of equity, regardless of whether considered at
law or in equity); and

(c) The authorization, execution, delivery, and performance of this Agreement by
each of GP and MLP does not and will not (i) conflict with, or result in a
breach, default or violation of, (A) the limited liability company agreement of
GP or the partnership agreement of MLP, (B) any contract or agreement to which
such Person is a party or is otherwise subject, or (C) any law, order, judgment,
decree, writ, injunction or arbitral award to which such Person is subject; or
(ii) require any consent, approval or authorization from, filing or registration
with, or notice to, any Governmental Authority or other Person, unless such
requirement has already been satisfied, except, in the case of clause (i)(B) and
(i)(C), for such conflicts, breaches, defaults or violations that would not have
a material adverse effect on GP or MLP or on their ability to perform their
obligations hereunder, and except, in the case of clause (ii), for such
consents, approvals, authorizations, filings, registrations or notices, the
failure of which to obtain or make would not have a material adverse effect on
GP or MLP or on their ability to perform their respective obligations hereunder.

 

7



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL REQUIREMENTS

Section 8.01 Indemnity. The GP Services Recipients shall indemnify, reimburse,
defend and hold harmless GP, MLP, their respective Affiliates and their
respective successors and permitted assigns, together with their respective
employees, officers, members, managers, directors, agents and representatives
(collectively the “Indemnified Parties”), from and against all losses (including
lost profits), costs, damages, injuries, taxes, penalties, interests, expenses,
obligations, claims and liabilities (joint or severable) of any kind or nature
whatsoever (collectively “Losses”) that are incurred by such Indemnified Parties
in connection with, relating to or arising out of (i) the breach of any term or
condition of this Agreement, or (ii) the performance of any GP Services
hereunder; provided, however, that the GP Services Recipients shall not be
obligated to indemnify, reimburse, defend or hold harmless any Indemnified Party
for any Losses Incurred, by such Indemnified Party in connection with, relating
to or arising out of:

(a) a breach by such Indemnified Party of this Agreement;

(b) the gross negligence, willful misconduct, bad faith or reckless disregard of
such Indemnified Party in the performance of any GP Services hereunder; or

(c) fraudulent or dishonest acts of such Indemnified Party with respect to the
GP Services Recipients.

The rights of any Indemnified Party referred to above shall be in addition to
any rights that such Indemnified Party shall otherwise have at law or in equity.
Without the prior written consent of the GP Services Recipients, no Indemnified
Party shall settle, compromise or consent to the entry of any judgment in, or
otherwise seek to terminate any, claim, action, proceeding or investigation in
respect of which indemnification could be sought hereunder unless (a) such
Indemnified Party indemnifies the GP Services Recipients from any liabilities
arising out of such claim, action, proceeding or investigation, (b) such
settlement, compromise or consent includes an unconditional release of the GP
Services Recipients and Indemnified Party from all liability arising out of such
claim, action, proceeding or investigation and (c) the parties involved agree
that the terms of such settlement, compromise or consent shall remain
confidential. In the event that indemnification is provided for under any other
agreements between GP, MLP or their respective Affiliates and any of the GP
Services Recipients or any of their Affiliates, and such indemnification is for
any particular Losses, then such indemnification (and any limitations thereon)
as provided in such other agreement shall apply as to such particular Losses and
shall supersede and be in lieu of any indemnification that would otherwise apply
to such particular Losses under this Agreement.

Section 8.02 Limitation of Duties and Liability. The relationship of GP and MLP
to the GP Services Recipients pursuant to this Agreement is as an independent
contractor and nothing in this Agreement shall be construed to impose on GP and
MLP, or on any of their respective

 

8



--------------------------------------------------------------------------------

Affiliates, or on any of their respective successors and permitted assigns, or
on their respective employees, officers, members, managers, directors, agents
and representatives, an express or implied fiduciary duty. GP, MLP and their
respective Affiliates and their respective successors and permitted assigns,
together with their respective employees, officers, members, managers,
directors, agents and representatives, shall not be liable for, and the GP
Services Recipients shall not take, or permit to be taken, any action against
any of such Persons to hold such Persons liable for, (a) any error of judgment
or mistake of law or for any liability or loss suffered by the GP Services
Recipients in connection with the performance of any GP Services under this
Agreement, except for a liability or loss resulting from gross negligence,
willful misconduct, bad faith or reckless disregard in the performance of the GP
Services, or (b) any fraudulent or dishonest acts with respect to the GP
Services Recipients. In no event, whether based on contract, indemnity,
warranty, tort (including negligence), strict liability or otherwise, shall GP,
MLP or their respective Affiliates, their respective successors and permitted
assigns, or their respective employees, officers, members, managers, directors,
agents and representatives, be liable for loss of profits or revenue or special,
incidental, exemplary, punitive or consequential damages.

Section 8.03 Reliance. GP, MLP and their respective Affiliates and their
respective successors and permitted assigns, together with their respective
employees, officers, members, managers, directors, agents and representatives,
may take and may act and rely upon:

(a) the opinion or advice of legal counsel, which may be in-house counsel to the
GP Services Recipients or to GP, MLP or their respective Affiliates, any
U.S.-based law firm, or other legal counsel reasonably acceptable to the Boards
of Directors of the GP, in relation to the interpretation of this Agreement or
any other document (whether statutory or otherwise) or generally in connection
with the GP Services Recipients;

(b) advice, opinions, statements or information from bankers, accountants,
auditors, valuation consultants and other consulted Persons who are in each case
believed by the relying Person in good faith to be expert in relation to the
matters upon which they are consulted; or

(c) any other document provided in connection with the GP Services Recipients
upon which it is reasonable for the applicable Person to rely.

A Person shall not be liable for anything done, suffered or omitted by it in
good faith in reliance upon such opinion, advice, statement, information or
document.

Section 8.04 GP Services to Others. While GP, MLP and their respective
Affiliates are providing the GP Services under this Agreement, GP, MLP and their
respective Affiliates shall also be permitted to provide services, including
services similar to the GP Services covered hereby, to others, including
Affiliates of GP and MLP.

Section 8.05 Sharing of Information. Each Party (the “Recipient Party”) agrees
to maintain the confidentiality of, and not to use, the confidential or
proprietary information disclosed pursuant to or in connection with this
Agreement (“Confidential Information”) by or on behalf of the other Party (the
“Disclosing Party”) for any purpose whatsoever except in

 

9



--------------------------------------------------------------------------------

connection with performance pursuant to this Agreement. The obligations
undertaken pursuant to this Section do not apply to such part of the
Confidential Information that is or has become published or otherwise generally
available to the public, other than as a consequence of the willful or negligent
act or omission of the Recipient Party, or which, at the time of disclosure to
the Recipient Party, was already in the lawful possession of the Recipient
Party, as evidenced by written records. The Recipient Party will impose
corresponding obligations of confidentiality and non-use on its Affiliates and
each of their respective employees, agents and representatives (collectively,
“Representatives”) involved in the performance of this Agreement prior to making
the Confidential Information available to them. Any breach of confidentiality or
non-use of Confidential Information by any Representative will be deemed a
breach of confidentiality or non-use by the Recipient Party. It will not be a
breach of the confidentiality obligations herein for the Recipient Party to
disclose Confidential Information, where such disclosure is required by law or
applicable legal process, provided the Recipient Party agrees to (a) immediately
notify the Disclosing Party in writing of the existence, terms and circumstances
surrounding such a requirement, and (b) assist the Disclosing Party in seeking a
protective order or other appropriate remedy satisfactory to the Disclosing
Party (at the expense of the Disclosing Party). If such protective order or
other remedy is not obtained (or the Disclosing Party waives compliance with the
provisions hereof), (i) the Recipient Party may disclose that portion of the
Confidential Information it is legally required to disclose, (ii) the Recipient
Party will exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded the Confidential Information to be disclosed, and
(iii) the Recipient Party will give written notice to the Disclosing Party of
the information to be so disclosed as far in advance of its disclosure as
practicable. The parties agree that any violation of this Section by the
Recipient Party or its Representatives may be enforced by the Disclosing Party
by obtaining injunctive or specific relief from a court of competent
jurisdiction. Such relief is cumulative and not exclusive of any other remedies
available to the Disclosing Party at law or in equity, including, but not
limited to, damages and reasonable attorneys’ fees.

Section 8.06 Disclosure of Remuneration. GP shall disclose the amount of
remuneration of any officer or employee shared with the GP Services Recipients
to the Board of Directors of CVR to the extent required for CVR to comply with
the requirements of applicable law, including applicable Federal securities
laws.

Section 8.07 Election. The GP Services Recipients shall cause the election of
any Shared Personnel to the extent required by the organizational documents of
the GP Services Recipients.

ARTICLE IX

DISPUTES

Section 9.01 Resolution of Disputes. The Parties shall in good faith attempt to
resolve promptly and amicably any dispute between the Parties arising out of or
relating to this Agreement (each a “Dispute”) pursuant to this Article IX. The
Parties shall first submit the Dispute to the CVR Representative and the GP/MLP
Representative, who shall then meet within fifteen (15) days to resolve the
Dispute. If the Dispute has not been resolved within forty-five (45) days after
the submission of the Dispute to the CVR Representative and the GP/MLP

 

10



--------------------------------------------------------------------------------

Representative, the Dispute shall be submitted to a mutually agreed non-binding
mediation. The costs and expenses of the mediator shall be borne equally by the
Parties, and the Parties shall pay their own respective attorneys’ fees and
other costs. If the Dispute is not resolved by mediation within ninety (90) days
after the Dispute is first submitted to the CVR Representative and the GP/MLP
Representative as provided above, then the Parties may exercise all available
remedies.

Section 9.02 Multi-Party Disputes. The Parties acknowledge that they or their
respective affiliates contemplate entering or have entered into various
additional agreements with third parties that relate to the subject matter of
this Agreement and that, as a consequence, Disputes may arise hereunder that
involve such third parties (each a “Multi-Party Dispute”). Accordingly, the
Parties agree, with the consent of such third parties, that any such Multi-Party
Dispute, to the extent feasible, shall be resolved by and among all the
interested parties consistent with the provisions of this Article IX.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile, telegram, telex,
cablegram or similar transmission; and a notice, request or consent given under
this Agreement is effective on receipt by the Party to receive it; provided,
however, that a facsimile or other electronic transmission that is transmitted
after the normal business hours of the recipient shall be deemed effective on
the next business day. All notices, requests and consents to be sent to MLP must
be sent to GP. All notices, requests and consents (including copies thereof) to
be sent to GP must be sent to or made at the address given below for GP.

 

If to GP or MLP, to:   With a copy to:

Byron R. Kelley

President and CEO

2277 Plaza Drive, Suite 500

Sugar Land, Texas 77479

Facsimile: (281) 207-3403

 

Edmund S. Gross,

Senior Vice President and General Counsel

CVR Energy, Inc.

10 E. Cambridge Circle, Ste. 250

Kansas City, Kansas 66103

Facsimile: (913) 982-5651

If to CVR, to:   With a copy to:

John J. Lipinski

President and CEO

2277 Plaza Drive, Suite 500

Sugar Land, Texas 77479

Facsimile: (281) 207-3505

 

Edmund S. Gross,

Senior Vice President and General Counsel

CVR Energy, Inc.

10 E. Cambridge Circle, Ste. 250

Kansas City, Kansas 66103

Facsimile: (913) 982-5651

 

11



--------------------------------------------------------------------------------

Section 10.02 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Party in the performance by that Party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that Party of the same or any other obligations of that
Party under this Agreement. Except as otherwise provided in this Agreement,
failure on the part of a Party to complain of any act of another Party or to
declare another Party in default under this Agreement, irrespective of how long
that failure continues, does not constitute a waiver by that Party of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

Section 10.03 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and will not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, will refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections will, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, will include all other genders, and the singular will
include the plural and vice versa. The terms “include,” “includes,” “including”
or words of like import will be deemed to be followed by the words “without
limitation.”

Section 10.04 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 10.05 No Third Party Rights. The provisions of this Agreement are
intended to bind the parties signatory hereto as to each other and are not
intended to and do not create rights in any other person or confer upon any
other person any benefits, rights or remedies, and no person is or is intended
to be a third party beneficiary of any of the provisions of this Agreement.

Section 10.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together will constitute one agreement binding on the
Parties.

Section 10.07 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS.

Section 10.08 Submission to Jurisdiction; Waiver of Jury Trial. Subject to the
provisions of Article IX, each of the Parties hereby irrevocably acknowledges
and consents that any legal action or proceeding brought with respect to any of
the obligations arising under or relating to this Agreement may be brought in
the courts of the State of Kansas, or in the United States District Court for
the District of Kansas and each of the Parties hereby irrevocably submits to and
accepts with regard to any such action or proceeding, for itself and in respect
of its property, generally and unconditionally, the non-exclusive jurisdiction
of the aforesaid courts. Each Party hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such Party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Agreement or
the transactions contemplated hereby brought in any of the aforesaid courts,
that

 

12



--------------------------------------------------------------------------------

any such court lacks jurisdiction over such Party. Each Party irrevocably
consents to the service of process in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party, at its address for notices set forth in this Agreement, such service
to become effective ten (10) days after such mailing. Each Party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other documents contemplated hereby that
service of process was in any way invalid or ineffective. The foregoing shall
not limit the rights of any Party to serve process in any other manner permitted
by applicable law. The foregoing consents to jurisdiction shall not constitute
general consents to service of process in the State of Kansas for any purpose
except as provided above and shall not be deemed to confer rights on any Person
other than the respective Parties. Each of the Parties hereby waives any right
it may have under the laws of any jurisdiction to commence by publication any
legal action or proceeding with respect this Agreement. To the fullest extent
permitted by applicable law, each of the Parties hereby irrevocably waives the
objection which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
of the courts referred to in this Section 10.08 and hereby further irrevocably
waives and agrees not to plead or claim that any such court is not a convenient
forum for any such suit, action or proceeding. The Parties agree that any
judgment obtained by any Party or its successors or assigns in any action, suit
or proceeding referred to above may, in the discretion of such Party (or its
successors or assigns), be enforced in any jurisdiction, to the extent permitted
by applicable law. The Parties agree that the remedy at law for any breach of
this Agreement may be inadequate and that should any dispute arise concerning
any matter hereunder, this Agreement shall be enforceable in a court of equity
by an injunction or a decree of specific performance. Such remedies shall,
however, be cumulative and nonexclusive, and shall be in addition to any other
remedies which the Parties may have. Each Party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any litigation as between the Parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto. Each Party (i) certifies that
no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other Parties have been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 10.08.

Section 10.09 Remedies to Prevailing Party. If any action at law or equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.

Section 10.10 Severability. If any provision of this Agreement or the
application thereof to any Person or any circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

Section 10.11 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.

 

13



--------------------------------------------------------------------------------

Section 10.12 Integration. This Agreement and the exhibit referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to its subject matter. This Agreement and such
exhibit contain the entire understanding of the Parties with respect to its
subject matter. In the case of any actual conflict or inconsistency between the
terms of this Agreement and the agreement of limited partnership of MLP, the
terms of the agreement of limited partnership of MLP shall control. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or will be included in or form part of this Agreement unless it
is contained in a written amendment hereto executed by the Parties after the
date of this Agreement.

Section 10.13 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably necessary or appropriate to effectuate and perform the provisions of
this Agreement and those transactions.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

This Agreement has been duly executed by the Parties as of the date first
written above.

 

CVR PARTNERS, LP By:   CVR GP, LLC   its General Partner By:  

/s/ Byron R. Kelley

Name:   Byron R. Kelley Title:  

Chief Executive Officer and

President

CVR GP, LLC By:  

/s/ Edward A. Morgan

Name:   Edward A. Morgan Title:  

Chief Financial Officer and

Treasurer

CVR ENERGY, INC. By:  

/s/ John J. Lipinski

Name:   John J. Lipinski Title:   Chief Executive Officer and   President

GP SERVICES AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Exhibit 1

The GP Services shall include the following:

 

  •  

business development and related services;

 

  •  

recommend to the GP Services Recipients’ executive officers the engagement of
agents, consultants or other third party service providers to the GP Services
Recipients, including accountants, lawyers or experts, in each case, as may be
necessary by the GP Services Recipients from time to time; and

 

  •  

manage or provide advice or recommendations for other projects of the GP
Services Recipients, as may be agreed to between GP and CVR from time to time.